Case 21-12124-elf        Doc 15     Filed 08/29/21 Entered 08/29/21 11:29:55           Desc Main
                                    Document      Page 1 of 1



                       IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IN RE:                                        :
         Christopher A. Tucker                :       Chapter 13
                                              :
                                              :       Case No. 21-12124-ELF
         Debtor (s)                           :

              MOTION TO CONVERT CASE FROM CHAPTER 7 TO CHAPTER 13

         Debtor, Christopher A. Tucker, by and through Attorney Brad J. Sadek, hereby moves

this Honorable Court for an Order allowing Debtor’s case to be converted from Chapter 7 to

Chapter 13 and avers the following:

         1.      Debtor filed for relief under Chapter 7 of the Bankruptcy code on July 30, 2021.

         2.      The above-captioned case was filed as an Emergency to prevent the shut off of the

debtor’s utilities.

         3.      Upon completion of the debtor’s schedules, it was determined that the debtor had

excess income.

         4.      The Debtor wishes to convert their bankruptcy to a Chapter 13 in order to

properly comply with feasibility recommendations of the Standing Chapter 13 Trustee.

         5.      Debtor shall additionally file a Chapter 13 Plan, and the necessary Amended

Schedules to proceed under Chapter 13 of the Bankruptcy Code.

         WHEREFORE, the Debtor requests an Order allowing his case to be converted from

Chapter 7 to Chapter 13 Bankruptcy.


Dated: August 29, 2021                                       /s/Brad J. Sadek, Esq
                                                             Brad J. Sadek, Esq.
                                                             Attorney for Debtor
                                                             1315 Walnut Street
                                                             Suite #502
                                                             Philadelphia, PA 19107
